Exhibit Westport Named One of 50 Most Socially Responsible Companies in Canada June 19, 2009 VANCOUVER, BC – Westport Innovations Inc. (TSX:WPT/ Nasdaq:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, has been named one of Canada’s “50 Most Socially Responsible Corporations” by Jantzi Research in partnership with Maclean’s magazine. The Jantzi-Maclean’s Corporate Responsibility Report appears in the June 22, 2009 issue of Maclean’s magazine. Jantzi Research is an independent investment research firm focussing on the environmental, social and governance performance of securities. Jantzi created a social index, among others, on which Westport has been listed since “The transition to a low-carbon economy requires vision and new ideas that move us beyond business as usual,” said David Demers, Westport’s CEO.“As a clean-technology leader, we are honoured to be named one of the 50 Most Socially Responsible Companies in Canada. While the environmental benefits of our products are clear, this recognition is particularly rewarding given its emphasis on our ongoing efforts to do business in a sustainable and responsible manner.” To view
